DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
In the amendment dated 4/8/20021, the following has occurred: Claims 1 and 16 have been amended.
Claims 1-13 and 15-19 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (DE 102012-222331 to Robert Bosch GMBH, Office cites to provided English translation) and Succi (US 2008/0209898 to Succi et al.) with reference to Ganesh (“Fabrication of magnesium aluminate (MgAl2O4) spinel foams.” Ceramics International 37 (2011) 2237-2245 by Ibram Ganesh) or Atkinson (“Mechanical Properties of Magnesia-Spinel Composites.” J. Am. Ceram. Soc. 90 [8] 2489-2496 (2007) to Atkinson et al.) for evidence of ordinary skill in the art.
	Regarding Claims 1 and 2, Bosch teaches:
a SOFC system (para 0001) comprising a fuel cell and a duct to supply oxidant to the cathode comprising at least one sorbent getter adapted to extract volatile species from the oxidant (paras 0007-0008)
wherein the getter can comprise porous magnesium oxide and/or magnesium aluminate (paras 00016-0018)
	Bosch does not explicitly teach:
wherein the pore size is 0.1-100 or 1-10 microns
	Micropores were a conventional pore size range for porous sorbent getters in the air. Because Bosch does not explicitly teach how the filter is made, or what the pore size is, it would have been obvious to one of ordinary skill in the art to use any conventional porous ceramic material comprising magnesium oxides/aluminates known in the art to be suitable for such purposes. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Ganesh teaches a method for forming ceramic magnesium aluminate foams for use as filters, membranes, and the like (introduction), wherein the foams have large pore sizes between 50-300 microns (table 2). Ganesh further teaches smaller micropores within the foamed pores on the order of a few microns (see Fig. 4 showing micropores in the surface of the foamed ceramic material). It would have been obvious to one of ordinary skill in the art to use a ceramic foam from Ganesh as the filter in Bosch, since Bosch teaches using a magnesium aluminate as a filter and Ganesh teaches a foam for use as a filter. Such a filter would have micropores on the order of a few microns.
	Alternatively, Atkinson teaches a porous magnesia-spinel composite for use in an SOFC (2489) with micropores with average size of approximately 2 microns and a largest size of less than 10 microns (2491). It would alternatively have been obvious to use the ceramic material disclosed in Atkinson for use in an SOFC as the magnesium-based ceramic filter material of Bosch, since Bosch does not explicitly disclose a particular method of making the ceramic filter, nor does it discount methods otherwise known in the art. 
	Bosch also does not explicitly teach:
first and second sorbent getters arranged adjacent to each other, each having a plurality of apertures that are off-set relative to one another to straighten an air stream flow
wherein the first and second getters have a plurality of apertures, wherein the spacing for the apertures is selected to dissipate jetting in the air stream flow over a separation distance between the first and second getters
	Filters with a series of planar sorbent getters were known substitutes for the candle filter taught in Bosch. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Succi, for example, teaches a plurality of planar filters comprising porous ceramics (para 0007) arranged in series with a plurality of apertures 75 that are offset from adjacent ceramic filters for intercepting the flow of fluid and disrupting laminar flow (Fig. 7, para 0050). The disks are spaced about 4 mm apart (para 0057) and have apertures on the order of millimeters. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); and MPEP 2144 IV. A. Succi teaches a plurality of ceramic planar filters arranged in series with a plurality of apertures that are offset, substantially the same as the instant invention and therefore interpreted to teach spaced apertures that are selected, in the broadest sense of selection, to dissipate “jets” and to create a turbulent, mixed flow, since Succi teaches turbulent flow in order to evenly mix the air so that the flow of gases are evenly treated by the sorbent getters. It would have been obvious to one of ordinary skill in the art to use a series filter in place of a candle filter since series filters were known substitutes suited towards the same purpose as the filter disclosed in Bosch. 

    PNG
    media_image1.png
    1112
    647
    media_image1.png
    Greyscale

Succi further teaches that each disk is provided with “one or more holes” (para 0060) rendering obvious an embodiment in which each disk has a plurality of holes. Succi teaches offsetting the holes, and it would havebeen obvious to provide offset holes even on adjacent disks with pluralities of holes, with the motivation to enhance turbulence, since Succi teaches that the apertures should provide a “tortuous path to the fumes” to increase turbulence (paras 0033, 0044). The limitation concerning selection of the aperture spacing “so that the flow over a surface of the second sorbent getter from a point of impingement on a second surface of the second sorbent getter to one of the plurality of oxidant apertures in the second sorbent getter does not form a full boundary layer” is interpreted to read upon at least a portion of the disclosed range of apertures possibilities in Succi, since Succi emphasizes a need for turbulence to enhance contact with the surface of the disks. Since Succi teaches a turbulent flow along a tortuous path, it either anticipates or renders obvious the selection of aperture spacing that prevents the formation of a “full boundary layer.” 
	Regarding Claims 6, 8-13 and 16, Bosch teaches:
a candle filter at conventional length scales which would be expected to disrupt boundary layer formation within a laminar flow regime (see Figs.)

planar filter structures with a plurality of apertures that are offset relative to adjacent planar filters
	Succi, however, from the same field of invention, regarding a fume treatment system, teaches a plurality of planar filters comprising porous ceramics (para 0007) arranged in series with a plurality of apertures 75 that are offset from adjacent ceramic filters for intercepting the flow of fluid and disrupting laminar flow (Fig. 7, para 0050). The disks are spaced about 4 mm apart (para 0057) and have apertures on the order of millimeters. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); and MPEP 2144 IV. A. It would have been obvious to one of ordinary skill in the art to use a similar serial planar disc filter structure for the modified filters of Bosch, since such filter structures were known equivalents suited to the same purpose.
	Regarding Claim 15, Bosch teaches:
wherein the fluid flows through the porous sorbent getter such that the getter comprises internal channels (see Figs., etc.)
	Regarding Claims 17-19, Bosch teaches:
wherein the filter can be included in gas supply lines generally, including in a heat exchanger (para 0024)
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (DE 102012-222331 to Robert Bosch GMBH, Office cites to provided English translation) and Succi (US 2008/0209898 to Succi et al.), in further view of Buchanan (US Patent No. 5,547,648 to Buchanan et al.), and with reference to Ganesh (“Fabrication of magnesium aluminate (MgAl2O4) spinel foams.” Ceramics International 37 (2011) 2237-2245 by Ibram Ganesh) or Atkinson (“Mechanical Properties of Magnesia-Spinel Composites.” J. Am. Ceram. Soc. 90 [8] 2489-2496 (2007) to Atkinson et al.) for evidence of ordinary skill in the art.
	Regarding Claims 3-5, Bosch does not explicitly teach:
MMA of magnesium aluminate spinel with excess magnesia on an exposed surface
	Buchanan, however, from the same field of invention, regarding a sorbent getter for use in a fuel cell system, teaches the use of MMA with excess/free magnesia exposed on the surface (see column 17 and top of column 18 — also see cited patents incorporated into Buchanan for ordinary skill in the producing MMA with excess magnesia, at least some of which will be available at the surface). It would have been obvious to one of ordinary skill in the art to modify Bosch so as to use MMA, as taught in Buchanan, with the motivation to substitute a conventional sorbent material for another. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 1, 6-7, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (DE 102012-222331 to Robert Bosch GMBH, Office cites to provided English translation) and Succi (US 2008/0209898 to Succi et al.), with further reference to Domesle (US Patent No. 4,828,807 to Domesle et al.), and with reference to Ganesh (“Fabrication of magnesium aluminate (MgAl2O4) spinel foams.” Ceramics International 37 (2011) 2237-2245 by Ibram Ganesh) or Atkinson (“Mechanical Properties of Magnesia-Spinel Composites.” J. Am. Ceram. Soc. 90 [8] 2489-2496 (2007) to Atkinson et al.) for evidence of ordinary skill in the art.
	Regarding Claims 1, 6, and 11-12, Bosch does not teach:
a series of planar filters
a tubular sorbent getter, or rolled up planar structure that is substantially devoid of apertures (Figs. 1-2)
	Fluid lines with a series of disc-like or planar filters were well-known in the art for filtering fluids. Domesle, for instance, teaches a series of porous filter elements substantially devoid of apertures placed in series to filter exhaust gas (abstract, Figs.). It would have been obvious to one of ordinary skill in the art to use a serial disc-like filter structure, since such structures were conventional alternatives to the candle filters disclosed in Bosch. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 16, Bosch teaches:
similar length scales to those disclosed in the instant invention
	One of ordinary skill in the art would have understood that Bosch and Domesle are constructed at mm length scales. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); and MPEP 2144 IV. A. See column 6 of Domesle for mm length scales.


Response to Arguments
The claims have been amended to require aperture spacing “selected to dissipate jetting in the air stream flow.” The prior art, particularly the Succi reference, relied upon for a plurality of sorbent 30 is reduced by the impinging jets of air because the Reynolds number of the air stream is locally increased over the surface of the second sorbent getter” (Id.). This appears to be the same function and design as that disclosed in Succi with an “increase in turbulence imposed by the tortuous path” (para 0033). As pointed out in the rejection above, Succi spaces the getters apart 4mm (para 0057), within the same range as the instant invention. It is not clear how or why Succi is supposed to operate differently, given that the instant specification also teaches that the “jets” are supposed to impinge on the subsequent getter in the path. The rejections are therefore affirmed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723